UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7188


OWAIIAN M. JONES,

                        Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; MICHAEL F. URBANSKI,

                        Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:14-cv-00410-JPJ-RSB)


Submitted:   December 16, 2014               Decided: December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Owaiian M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Owaiian M. Jones appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).          We have reviewed the record and

find that this appeal is frivolous.          Accordingly, we dismiss the

appeal for the reasons stated by the district court.                Jones v.

United States of America, No. 7:14-cv-00410-JPJ-RSB (W.D. Va.

Aug. 6, 2014).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     2